Pursuant to the Act concerning the election of Members of the European Parliament by direct universal suffrage, I declare the first sitting subsequent to the elections open.
– As a consequence of this universal vote and despite its limitations, which we must also understand, for the first time a union of peoples and governments has been formed based on democracy and rights and not on the dominance of one country over the others, as has often happened in the history of our continent.
The role of the European Parliament is growing in parallel, as a result of both the positive experience of past years and also the rules of the new Constitution now in the process of ratification, and our borders have expanded to include 25 countries. I especially want to welcome the arrival of Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia.
Our borders have expanded to 25 countries and the bounds of the European Parliament’s activities will also be expanding, in a Europe that started as the Coal and Steel and the Atomic Energy Communities, which then became the Common Market and afterwards a common currency in order to encourage financial exchange and trade, and which now, with the implementation of the Lisbon Agenda and the commitments of the European Constitution, is beginning to turn into a Europe of work, solidarity, social justice, reception and integration: in a word, a Europe of the people and of its citizens. A Europe open to the world, to the suffering and aspirations of other peoples in all countries; above all, a Europe open to peace and the search for personal and collective security.(1)
– Pursuant to the Rules of Procedure, I have received the following nominations for the presidency of the European Parliament:
Josep Borrel Fontelles
Bronisław Geremek
Francis Wurtz
The candidates have informed me that they consent to their respective nominations. According to Rule 13(1) of the Rules of Procedure, a candidate must obtain an absolute majority of the votes cast in order to be elected. Blank or spoiled ballot papers shall not be taken into consideration for the purposes of counting the votes cast.
The following Members have been designated as tellers:
Mr Louis
Mr Pálfi
Mr Paleckis
Mr Ortuondo Larrea
Mr Onyszkiewicz
Mrs Panayotopoulos-Cassiotou
Mr Pannella
Mr Pistelli
Before the vote I shall give each of the three candidates the floor to make a speech which, according to the Rules of Procedure, may last for no longer than five minutes.
– Mr President, I warmly welcome all the honourable Members and in particular the other candidates. I belong to the generation of Spaniards who, with Europe on the horizon, played a leading role in the transition to democracy, and at a very young age we took on important political responsibilities. Councillor and trade union delegate, Member of Parliament for eighteen years, five as Chairman of the Committee on European Affairs and twelve as Minister or Secretary of State, and then candidate for Prime Minister. I have also been a member of the Convention, and for ten years in a row I have represented my country in different formations of the Council. I lost battles there which were then won in Parliament, from its position closer to the citizens.
I can say that I have good knowledge of the functioning of the Community institutions, but for me Europe is more than a political experiment, it is a vital project. I am as European as I am Spanish and ‘ [I am also Catalan]’, but I am neither of the old nor of the new Europe. I am simply a European who rejects denominations intended to perpetuate our division. At some point we have all been new Members of the Union and, from Vilnius to Lisbon, or from Edinburgh to Athens, we are all of the same Europe.
Reunification put an end to the tragic inheritance of Hitler and Stalin, but there is still much for us to do in order to make it effective. It will put our solidarity to the test and require us to respect the most diverse of opinions. As President of the European Parliament I shall ensure that it operates correctly within a more complex linguistic context.
Ladies and gentlemen, we must eliminate any grey areas which harm the image of this Parliament. We need a Statute so that the Members of all the countries can carry out their duties under the same conditions of transparency, dignity and efficiency. I will therefore begin by being demanding in our relations with the Council. Ladies and gentlemen, over the next few years, this Parliament will be standing at the crossroads of history. We have reached it by means of the path of success. The centuries-old enemies of yesterday are now the world’s most cooperative neighbours, but today the European project is suffering the threefold problem of size, efficiency and legitimacy, for which the Constitution – to which I contributed – provides the best solution we have. Without it we would be, for a very long time, nothing but a big market. And, if Europe abandons its political ambitions, the world will suffer the destructive confrontation between materialism on the one hand and fundamentalism on the other.
I will therefore be calling on all Members of Parliament to participate in the great task of ratifying the Constitution. That will be a great moment for this Parliament: to talk to the Europeans about Europe, to convince them that ours is a living project, with soul, although it is inevitably a complex one, which has an effect on the problems that concern them most, such as employment and security, terrorism and migration, problems which cannot be resolved without European integration.
We must project the image of this institution towards the citizens we represent, making our message intelligible. In a Europe with an unemployment rate of 9% and with 50 million poor people, we must convince our citizens of the importance that Community policies, the Lisbon strategy and the Gothenburg environmental dimension have on cohesion and competitiveness, which we believe to be complementary rather than the contradictory.
Ladies and gentlemen, we all want a President of Parliament who is close and accessible, but their role is not that of a Head of Government who applies a party political programme. The President must have solid support and play the role of strategically promoting the institution they represent. I am very aware of this. If I am elected, I will represent the diversity of Parliament and firmly promote its role in relation to the other Community institutions.
I will end with a message of optimism: Europe is a long-term project and its path is made by walking. The crises awaiting us will not be any more serious than the ones we have already overcome. We must and we can mobilise the peoples of Europe to write a new page in our history in peace and therefore, and to this end, I would ask you to vote for my candidature as President of the European Parliament. Thank you very much.
– Mr President, ladies and gentlemen, you are all aware of the history of my homeland. It has played a leading role in all the dramatic events of the twentieth century. My country, Poland, was also the birthplace of the revolt against totalitarianism, a revolt that made the unification of Europe possible. As a result, this House is now one of the institutions of a Europe that is drawing closer together. I come from Central Europe. Poland and all the other countries in this region shared a common fate. Our freedom and independence were threatened on a daily basis, and we feared for the future. Nonetheless, we won through. We are now free and independent nations. Such is the background from which I come before this House.
Ladies and gentlemen, I am sure you are familiar with my past, and that you know how I came to be what I am today. I have friends across the whole spectrum of political groupings represented in this House. With that in mind, I should like to make the following statement. It was exceedingly fortunate for Europe that we were not left alone to fight for our freedom. We were able to count on the support of all those who believed in their hearts and minds that Europe had to be free. You will recall that Martin Luther King said it is impossible to engage in politics without first having a dream.
As I come before this House, I too have a dream. My dream is of a Europe of solidarity. Incidentally, Poland was responsible for bringing the word 'solidarity' into our political vocabulary. As I said, I have a dream of a Europe of solidarity and justice. This House is an institution for such a Europe. Having described how I came to be what I am today, I should like to move on to explain what I would like to become, and why I am standing as a candidate for President of the European Parliament.
My ambition is to serve a Europe that grows ever more united. I hope to serve it as a representative of that part of Europe kept apart from the rest for half a century against its will. I hope also to serve it as a representative of a Europe credited with one of the greatest achievements of the twentieth century, namely the creation of the European Union.
It is my ambition too for Parliament to become a forum for debate. There are Euroenthusiasts, Eurosceptics and Eurorealists in this House, just as there are in societies across Europe. Nonetheless, I hope the House will become a forum for a strategic debate on the future of Europe. It is important for Parliament to fulfil its political role and succeed in bringing together political groupings with differing programmes. These groupings competed against each other in the elections, but it is now time for them to join forces in the House in order to build a united Europe.
Allow me to emphasise once again that my aim is for this House to become a forum for strategic debate. I trust that, like the Union itself, it will become a community of nation states and citizens, because Europe owes its greatness to its nations. We need to learn to live together if we are to fulfil our role.
Finally, I aspire to become President of a fine and great European Union institution. The Union is one of the greatest democracies in the world. This institution is itself capable of being free and democratic. I stand before you, Members of this House, and appeal to you to have confidence in me and cast your votes in my favour. If you do, yours will certainly be a vote for Europe!
Mr President, ladies and gentlemen, the election of the President of our Parliament constitutes our first political act of this new term of office. What clear and coherent message are we going to deliver to our fellow citizens on this occasion?
The question is an important one, given the extent to which the public image of the European institutions has become confused, if not suspect, and with good cause: how are people to find their way around the issue when, for all these years, votes from the left and right have systematically combined to administer the liberal economic model, or when Mr Blair and Mr Aznar, like their supporters in this House, have combined their efforts to support George W. Bush in his military adventure.
As many of us said during the recent election campaign, the moment has come to put an end to these confused identities and to make the divisions between progressives and conservatives visible and comprehensible.
My candidacy has no objective other than that of being faithful to this commitment. In the first round of this highly symbolic election, it offers all left-wing MEPs the opportunity to express their disagreement with unnatural arrangements, whether they be traditional ones, such as that linking the Group of the Party of European Socialists to the Group of the European People’s Party (Christian Democrats) and European Democrats, or less expected but no less pernicious arrangements, like that which at present links the Group of the Greens/European Free Alliance to the Group of the European Liberal, Democrat and Reform Party.
In the second round – if second round there be – the vast majority of my group will adopt an attitude in keeping with the adage: in the first round, you choose; in the second, you eliminate.
We respect Mr Geremek as an eminent European intellectual, and we recognise the importance of the role he played as a political player during a crucial period in the history of our continent. We cannot, however, support his candidacy when it comes either to the very orthodox options he perceives in economic and social matters – options we believe are at the heart of the disaffection demonstrated by our fellow citizens at the last elections, both in the old Member States and still more so in the new ones – or when it comes to his positions on the war in Iraq, which is, for us, the symbolic issue.
I would point out that Mr Geremek – who, I am not embarrassed to say, usually has the courage of his convictions – has embraced the logic of the Vilnius Ten’s manifesto, whereas the left in the European Parliament has, for its part, sided with public opinion, the majority of which, unlike Madrid in Warsaw, aspired to a political solution under the aegis of the United Nations.
In our view, the attitude adopted to the war is even more than an issue of political etiquette. That is the way it is. The former group chairmen will remember the proposal I made that the latest Sakharov Prize be awarded to a liberal politician, Mr Hans Blix, who, above and beyond the political choices he perceived, symbolised this other way for which we hoped and prayed.
With the exception of three MEPs, who have stated that they will abstain, my group will therefore transfer its votes to Mr Josep Borrell in the second round of this ballot. Although our choice can of course be criticised, neither its coherence nor its clarity can be disputed. That too is what democracy is about.
– Thank you to the three speakers for what they said and for not having exceeded their speaking time. We shall now proceed to the election.
– I announce the result of the ballot to elect the President.
Number of voters: 700
Blank or spoiled ballot papers: 53
Votes cast: 647
Absolute majority for election in this ballot: 324
The votes cast for each candidate are as follows:
José Borrell Fontelles: 388 votes
Bronisław Geremek: 208 votes
Francis Wurtz: 51 votes
José Borrell Fontelles has obtained an absolute majority of the votes cast and is therefore elected President of Parliament.
Mr Borrell, I congratulate you on your election and I would invite you to take your rightful place on the presidential chair.
Ladies and gentlemen, my first words as President of the European Parliament must be words of gratitude; also of commitment and looking to the future but, above all, words of gratitude.
Firstly, to the Oldest Member, Mr Berlinguer, for the way he has led our first parliamentary sitting of this term in office ...
... and, secondly, to the candidates who have offered their abilities and their will to serve Europe as President of this Parliament.
I am sure that I will be able to cooperate in an honest and positive way with all of them, taking advantage of the huge political experience in this Parliament of Mr Wurtz, and of Mr Gueremek, in terms of the events which have modelled our Europe.
I must express my respect for, and my desire to cooperate with, those Members who, for whatever reason, have not voted for me, and my gratitude to all of those who have put their trust in me, beginning with the Group of the European Socialist Party who proposed my candidature.
The majority I have received gives stability to this institution and, following the debate and the democratic decision made, I now feel that I have all the legitimacy I need to direct the work of this Parliament and I would call on you all from now on to work effectively.
I would like to pay tribute to our former President, Mr Pat Cox, for the way in which he has carried out his duties over the last thirty months.
His has been a brilliant presidency, respectful of all groups and all Members, very active in seeing through the process of European reunification and constantly mindful of the political visibility of this Parliament. The very existence of the Convention and the impetus Parliament gave to its work is due, to a large extent, to the will demonstrated by Pat Cox to move the Union away from its inter-governmental tendency and make Parliament, as now expressly acknowledged in the draft Constitution, the representative of the European citizens.
I would also like to take this opportunity to thank the Members of Parliament of all countries who represented our Parliament in the work of the Convention for their work. I know from my own experience how important their contribution was and, though I cannot mention them all by name, I will refer in particular to the important role played by those who represented us in the Praesidium, Mr Klaus Hänsch and Mr Íñigo Méndez de Vigo, and also Mr Elmar Brok, who followed the Intergovernmental Conference.
Finally, as President of this Parliament, I would like in particular to welcome the Members representing the ten new Member States, and I hope that soon Members from Romania and Bulgaria will also join us and thereby put an end, in the words of Milan Kundera, to the kidnap of half of the West.
While quoting that great European writer, I would like to remind you that in the film version of 'The Unbearable Lightness of Being', the roofs and cupolas we believe to be Prague are in fact those of Lyon, firm proof of the common identity shared by the two halves of an area which has inherited the same culture.
So, at what for me is a highly emotional time, I feel that democracy is not just a system of political organisation based on institutions elected by the citizens. It is based – in particular ours, a plurinational and therefore more complex one – on an idea of Man which came before systems of government.
Aware of my enormous responsibility from this point on, in which passion for democracy and passion for Europe come together in one single challenge, I wish to leave the explanation of my strategic outlook for this term of office for the next plenary sittings after the summer.
I believe this is best for two reasons: firstly, because we must have the time and the opportunity to exchange impressions and to draw up this strategic vision together with the Vice-Presidents, when they are elected, and with the leaders of the political groups. We must all contribute to a vision which is not just of the President, but of the whole House.
Secondly, the President of the Council is here today and in a few hours time we will hear from the candidate proposed by the Council as President of the Commission, Mr Barroso, who will be subject to vote by Parliament, and I believe we need a better window of opportunity in terms of media attention than we have at the moment with so many other events taking place.
As I said to you in my presentation, it is my political responsibility to do everything I can to ensure that the European Parliament is involved in the process of ratifying the Constitutional Treaty, particularly in the countries which are going to do so by means of a referendum. We are all aware that, apart from this great issue, our agenda is already overflowing with matters we must deal with: the new Commission, initiating working relations with it and with the Council, examining the Union’s financial perspectives, analysing the situation of the Stability and Growth Pact following the recent failure of the Court of Justice, future enlargements, implementing the new legislative powers of this Parliament and continuing the work of Pat Cox in cooperation with national parliaments and the Euro-Mediterranean Assembly.
Furthermore, many international issues will demand our attention. The world will knock on Europe’s door and particularly on Parliament’s door. Perhaps the most urgent issues are those relating to the dramatic situation in the Middle East.
Ladies and gentlemen, honourable Members of the European Parliament, it only remains for me to assure you that I will apply all my will and all my abilities, all my reason and all my passion, that I may be a match for the high institutional and strategic position you have entrusted to me.
I would like finally to thank all the workers in this institution without whose work we would not be able to carry out our own.
Thank you very much to all of you.
. – Mr President, ladies and gentlemen, first of all I offer my most sincere congratulations to President Borrell Fontelles on his election. His previous experience is a guarantee of a useful and fruitful presidency. This is a great undertaking, since the President has to direct the work of an institution which, precisely because it has been directly elected, will be affected more than the others by enlargement, by the approval of the Constitution and by the great international tensions that are rocking the world today. This House will be a place of debate and decision even more than it has been in the past, and it must ensure that the citizens of Europe can play an ever greater democratic role.
I just want to stress that this Parliament has elected its new President at an extraordinary juncture. We have seen how complex our constitutional reform has been, as it was approved only a few weeks ago after heated and difficult debate. The result was not a foregone conclusion at all and I welcome it enthusiastically, but it has also created a decisive role for Parliament in the campaign for ratification, which is to start straight away and will be one of the most difficult tasks ahead of us.
Let me now recall our enlargement, another unquestionable success for the Union. Tough negotiations in which our common interests prevailed have enabled 25 countries to share their hopes for the future.
I also recall – and with less satisfaction – the low turnout of voters in the European elections. Even though all the opinion polls show that Europe is considered to be increasingly necessary in order to face up to our great challenges, we are still faced with the need to bring the institutions closer to the daily lives of Europe’s citizens. This is one of Parliament’s foremost tasks.
As happened during the last term, the Commission and the European Parliament are collaborating closely so that our common interests can prevail; this is one reason for this alliance, which in formal terms is reflected in the European Parliament’s vote of confidence in the President of the Commission. My Commission has made every effort to develop this collaboration, thanks also to the framework agreement and the daily work of implementing it. Once again, I thank President Cox for having been a fully cooperative and open partner. The results of our work on codecision and in other areas are exceptional and unprecedented, and I am sure that this collaboration will continue with the new Commission, which will be called upon to consolidate this year’s results and to develop them further. Together, the Commission and Parliament must impart fresh impetus to the European integration process, with the fundamental objective of continuing along the path towards enlargement and the Constitution.
Mr President, please allow me to say a last word of thanks to your institution, with which I have worked for five years. Without Parliament’s stimulus, without its checks and without its in-depth political debate, even though it may be harsh at times, we would certainly not have achieved this enormous volume of work. These have been years of major results, which have been transformed into concrete benefits for the people and stronger hopes for our common future. Mr President, I wish you and the new Parliament all the best in your work.
– Mr President, Mr President of the Commission, ladies and gentlemen, you, Mr President, are now the elected President of the European Parliament and of all its Members. On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like to extend to you heartfelt congratulations and to wish you success in your office as President of Parliament, for success for you is success for us all.
I would like to express warm respect and high regard for Mr Geremek, whose life’s achievements I personally hold in the highest estimation – as does our group – and thank him for what he has done for Poland and for Europe.
I would also, though, like to testify to the respect I have for Mr Wurtz, even though I have no sympathy whatever with what he had to say in his speech today. Mr Wurtz, you are always, however, an honest partner to have, including in the Conference of Presidents, and I have personal regard for you. I believe that it will be to this House’s benefit if we continue to work together in a spirit of mutual trust despite all our political differences.
Further to that, let me observe that no group, not even the largest – the Group of the European People’s Party (Christian Democrats) and European Democrats, which has 268 MEPs – holds a majority in the European Parliament. Experience tells us that it is quite normal, a quite normal political activity, to seek out majorities in such a situation. In the last Parliament, which sat from 1999 to 2004, we in the Group of the European People’s Party (Christian Democrats) and European Democrats came to an agreement with the Liberals, with Mr Watson, with whom I have generally worked well, and I hope that I will continue to do so in future. My friends, Parliament would, however, be somewhat out of balance if one Liberal were now to be succeeded by another, and if the second-largest group in this House were to be kept out of the Presidential office for at least twelve-and-a-half years. For that reason, we in the Group of the European People’s Party (Christian Democrats) and European Democrats have come to this agreement with the Socialist Group, and we have given you our support.
Let me make, if I may, a final observation. We in this European Parliament – and I see that Mr Prodi is here, to whom we, as a rule, gave our support, even though that was sometimes very difficult – have a great interest in the stability of the European institutions, and so I appeal to everyone, now that we have taken this decision today, to vote on Thursday for José Manuel Durão Barroso and thereby to demonstrate that we seek stability for the European Commission too.
The last thing I have to say to you is that, in this House, issues of policy will continue to be the subject of tough debate between the Group of the European People’s Party (Christian Democrats) and European Democrats, the Socialists and others. The issues will still be there, and will still be bones of contention, but it is important that the institutions be stable. What joins us together and unites us is our defence of democracy, our defence of the rule of law, our commitment to solidarity and peace in our continent as it comes together as one. That is our common task, and in that, Mr President, I wish you success with all my heart.
– Mr President, ladies and gentlemen, even in the lives of Parliamentary groups there are great days, and, for ours, today is one of them. It is only right, in the hour of triumph, to think of those who do not share in it, so let me address the opposing candidates, such as you, Mr Geremek. Even though we voted for our own candidate rather than for you, I think I speak on behalf of all the Socialist Members of this House when I say how proud I am to be able to work together with you, and that your membership of this House does it honour.
The only thing to be said about Mr Wurtz, in fact, is that we agree 100% with what he had to say about President Bush’s policies.
That, unfortunately, was not enough to make us give him our votes, but I thank him warmly for his cooperation, which is always excellent and constructive. I have nothing to add, in this speech, to Mr Poettering’s description of him.
To you, Mr Borrell, our President and our colleague, I wish three things: firstly that you may actually do what you have undertaken to do in the conduct of your office. Such an office is always bound up with many burdens, some of them personal. From the depths of my heart I wish you the capacity to bear and endure those burdens you have taken on.
Secondly, let me observe that you no longer preside over the Social Democrats, but over all the Members of this House. You have my assurance that, when you have to take decisions in this capacity, we – even if we as Social Democrats are perhaps unable to support them in detail – will always faithfully obey them, coming as they do from a President of the whole House who is one of our own.
Thirdly, let me say that we are proud that, after ten years, a Social Democrat – and what a Social Democrat – again presides over this House. My dear Josep Borrell, you have our best wishes, and let me say to you, our President, that I am sure that you will be as outstanding a political figure in Europe as you have been in Spain. All the best and congratulations!
– Mr President, I should like to add my words to those of my colleagues Mr Poettering and Mr Schulz in thanking all the contestants in this competition for the Presidency of our House.
The result that we have is an honourable one. I am proud that the political family I represent gave the European Parliament a first-class President in Pat Cox. I believe that he will be a hard act to follow and I wish you, Mr President, all the best in your term of office.
I would, however, like to put on notice the Group of the European People's Party and the Socialist Group in the European Parliament. I believe that the alliance they have formed is an unnatural one. Such an alliance, when it happens in national parliaments, happens only at times of war or crisis. If these parties try to use this alliance to carve up the way things are done in this House, my group will fight them every inch of the way. If they conspire to block the necessary reforms in this House, we will stand up for the interests of the citizen. I believe that the citizens of the European Union are fed up with opaque government and back-room deals and look forward to the day when we have a mature Parliament, building a political majority not a technical majority.
Mr Poettering spoke of the need for stability. The trouble is that democracies are run by crisis management: serious problems are not tackled until they have to be. Our Union has problems and resolving those problems will require leadership. We will judge you, Mr President, on your capacity for showing leadership to this House in the period to come.
Mr Watson, you may rest assured that the Presidency will ensure that the rights of all the groups are fully respected.
– Mr President, the Group of the Greens/European Free Alliance also congratulates you on this election, even though, as you know, the majority of my group chose another candidate, Mr Geremek, who represents this new Europe that we are creating today. You can, however, be sure of the collaboration and loyalty with which our group will be ready to work with you over the coming years, as it has worked with the other presidents before you.
We had offered your group a different alliance, one which in our view was possible and could have had a majority in this Parliament. We think the question of stability is indeed much less important than the transparency of the political agreements that are made and also the transparency of the laws we are to make as the European Parliament. We therefore truly hope that today will be the last time that this vote and this unnatural alliance are seen here, because otherwise it will not be at all easy for citizens to recognise their Parliament as a body that openly conducts European politics in a clear, definite and specific manner and thus reflects their choices and their political views.
Mr President, we consider that what Mr Hans-Gert Poettering has said about President Barroso is rather worrying and we think it would be interesting for the whole of this House to learn what the Socialist Group in the European Parliament is going to do about the election of President Barroso and whether that too really is part of a package, as was hoped. Mr President, we believe that it is only through succeeding in creating majorities about issues, about what the citizens are really demanding, clearly and not through ambiguous, opaque alliances, that this Parliament can be respected and European democracy can really work for all its citizens. I thank you and wish you all the best in your work.
– Mr President, I wish, in my turn, to express my group’s congratulations to Mr Borrell on his election.
I said just now what I thought of the context of this election; I was critical of it. I want now to say what I think of Mr Borrell; by way of complete contrast, I greatly admire him. I admire him for his left-wing commitment on what, in our view, are crucial issues at stake, particularly in the international sphere. I also admire him for his ear for dialogue and for the importance he attaches to warm relationships. That also matters, including in political life.
I am sure that my group and I shall be able to cooperate constructively with him as our new President.
It remains for me to express my respect for Mr Geremek and to thank Mr Poettering and Mr Schultz most sincerely for what they said about me. May we transcend our differences and divisions and, throughout the life of this Parliament, give full sway to this spirit of tolerance and mutual respect. I think that, in the process, there would be no loss to democracy and that much would be gained in terms of human relations.
– Mr President, the Union for Europe of the Nations Group is working within Europe to build a common commitment that will take us away from preconceived ideas. We believe we should all collaborate to strengthen a Europe that is free of terrorism, discrimination and monopolistic temptations, whether in the economic sphere or in politics or culture. It is therefore vital that you should be President of the whole of Parliament and that Parliament should find a more effective way of bringing the people closer to our institutions and having them take part in our decisions. Mr President, to bring the people closer to Europe and Europe closer to the people, we must declare here in this House that it is our common commitment, within a context of mutual respect, to find a way to provide full and correct information at last. The work of Parliament is all too often insufficiently understood in our own countries.
Mr President, as I give you and this House my best wishes for your future work, allow me on behalf of my group to offer my esteem and friendship to Mr Geremek and to recall once more the example he has set and still sets for all of us and the whole of Europe.
– Mr President, having expressed our sincere gratitude to your predecessor, Mr Cox, we wish, in accordance with the forms and courtesies of this House, in turn to offer you our sincere congratulations on your election.
These are, of course, congratulations that are offered not so much out of political considerations as to you, yourself, since, as has become apparent, this election is, as much as anything, fairly symbolic of the basic agreement that exists between the two main groups in this House, over and above the differences of opinion that, all in all, are relatively superficial.
As a number of previous speakers have said, we hope you will defend the rights of all MEPs, including those who are at present in minorities and who, as has happened to certain other minorities in history, will perhaps be the majorities of tomorrow. They will include MEPs who, as they have every right to do, share their electorate’s unshakeable hostility towards the way in which our institutions are currently developing and who are resolved to defend the identity and fundamental freedoms of their respective nations. They will include MEPs whom, following the pattern in previous terms of office, hostile governments wish to strip of their mandates because of what they have said or because of their protests against the persecutions to which they are subject. They will include MEPs who do not belong to groups and who, although much larger in number than the members of certain groups and although representing no less than eight or ten nationalities, do not have a single interpreter, in French or English for example, at their work meetings – a form of discrimination that, during the previous Parliament, the Court of Justice had occasion to condemn in principle.
In a word, we hope that you will be a President for all MEPs and ensure that the principle is respected whereby, in this Parliament, all MEPs are fully-fledged MEPs, whatever their opinions.
Mr Gollnisch, please rest assured that I will do so.(1)
The next item is the election of the Vice-Presidents of the European Parliament(1).
I have received the following candidatures: Mr Luigi Cocilovo, Mr António Costa, Mr Ingo Friedrich, Mrs Silvia-Yvonne Kaufmann, Mr Edward McMillan-Scott, Mr Mario Mauro, Mr Pierre Moscovici, Mr Gérard Onesta, Mr Janusz Onyszkiewicz, Mr Miroslav Ouzký, Mrs Dagmar Roth-Behrendt, Mr Jacek Emil Saryusz-Wolski, Mr Antonios Trakatellis and Mr Alejo Vidal-Quadras Roca. The candidates have informed me that they accept their candidature and, given that the number of candidates does not exceed the number of posts to be filled, I propose that the election be by acclamation, in accordance with Rule 12(1) of the Rules of Procedure.
I therefore declare the candidates I have just named to be Vice-Presidents-elect of the European Parliament and I congratulate them on this election.
We shall now establish the order of precedence for the Vice-Presidents.
– Just one question, Mr President: is there a minimum number that have to have a cross against them for the voting paper to be valid? Again, is there a minimum number of names that have to have a cross put against them in order for the voting paper to be valid, or is it valid if you put a cross by 2, 3, 4 or 8 – or indeed any other number?
Mr Friedrich, there is no minimum number of boxes to tick.
– Mr President, it is regrettable that we do not have an opportunity to hear from the vice-presidential candidates, even though we have the right number. It would have been good to know who the candidates are. We have to remember that 50% of the Members here are new and do not know the people they are voting for.
It would have been in the interests of transparent democracy for us to have heard who the people were, so we could choose and put them in order. The vice-presidential role is not just a ceremonial role in presiding over these debates but a key decision-making role in the Bureau. Some of the candidates are very new. I suggest that in future candidates make one-minute presentations.
I also suggest that we hear from the Quaestors when they are elected tomorrow, because they are the people who are meant to be representing MEPs. Otherwise, we have no say whatsoever as to the people we are electing.
Finally, we should depoliticise the Quaestors, so we have real representatives for MEPs.
Mrs Gill, I am grateful for your suggestion, but nobody has requested the floor in relation to it. I shall communicate your views to the political groups so that they may consider the matter. But now, we have already begun the vote and it is too late to deal with your request.
We shall proceed to the vote(2).
(3)